Order denying motion for order of peremptory mandamus unanimously affirmed on the law and not in the exercise of discretion, with costs. The appellant has mistaken its remedy. The board has acted, though it may be unwisely. These acts may be reviewed by certiorari if it is not too late; or the applicant may make a new application that shows a new and different state of facts containing merit which might cause a different view to be taken from that taken on the first application, which was denied. We express *762no opinion on these subjects. The matter is one of sound discretion vested in the board. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.